Citation Nr: 1730651	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  11-29 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, claimed as due to exposure to herbicide agents and/or secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to May 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Winston Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was previously before the Board in September 2016 when it was remanded for additional development.  


FINDING OF FACT

The evidence of record does not establish that the Veteran's hypertension was incurred in or caused by his service, to include his exposure to certain herbicide agents during service in the Republic of Vietnam, nor does the evidence of record establish that the Veteran's hypertension was caused or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The evidence of record does not meet the criteria to establish service connection for hypertension, to include as a result of exposure to certain herbicide agents or as secondary to PTSD.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letters in April 2010, July 2010, and July 2015.
As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claim, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All service treatment records, VA treatment records, and non-VA treatment records identified by the Veteran as relevant to his claim have been obtained and associated with the claims file.  The Board also finds that VA has complied with the directives in the Board's September 2016 remand by providing the Veteran with an examination in December 2016.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that this examination was adequate because it was based on an in-person examination of the Veteran, a medical history provided by the Veteran, and a review of the Veteran's claims file.  The Board also notes that the opinions requested by the September 2016 remand were produced.

II. Service Connection for Hypertension

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

VA regulations presume that veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, were exposed to certain herbicide agents, including Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  VA regulations also presume that certain diseases are connected to these veterans' exposure to these herbicide agents.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  Hypertension is not one of the diseases that VA regulations presume is related to exposure to these herbicide agents. 38 C.F.R. § 3.309(e).  Nevertheless, the Board must consider whether the evidence in this particular case demonstrates a connection between the Veteran's hypertension and these herbicide agents irrespective of the fact that hypertension is not one of the conditions that is presumed to be due to exposure to these herbicide agents.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Certain chronic diseases, including hypertension, are subject to presumptive service connection if they manifest in service or to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time of service.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2016).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service treatment records do not record any complaints, treatment, symptoms, or diagnosis of hypertension during his active service.  His blood pressure was recorded as 118/82 at his medical examination when he entered service and 120/80 at his examination conducted in May 1970 when the Veteran separated from active service.

The earliest post-service treatment records with information regarding the Veteran's blood pressure date to August 1983.  At that time, the Veteran's blood pressure was recorded as 122/72. 

The Veteran had blood pressure readings of 140/110 and 128/90 in November 1988.  A medical record from 1992 indicates that the Veteran's blood pressure at the time of that visit was 126/100.  In October 1997, another non-VA treatment record records the Veteran's blood pressure as 130/98.  However, despite these blood pressure readings, hypertension was not diagnosed.

There is evidence that the Veteran's hypertension was diagnosed as early as 1999.  An August 2002 VA examination report states that the Veteran has had a history of hypertension since 1999.  This examination report also records that the Veteran has four brothers "most of whom" have hypertension.  The examiner did not discuss the etiology of the Veteran's hypertension or provide a link between the Veteran's hypertension and his service or other conditions.

The record also contains evidence that the Veteran was initially diagnosed with hypertension in March 2000.  The Veteran's non-VA treatment records from March 2000 contain a discussion of the Veteran's high blood pressure that the physician described as "possible early hypertension." A subsequent treatment record from later that month provides a diagnosis of hypertension.  These records do not discuss the etiology of the Veteran's hypertension or provide a link between the Veteran's hypertension and his service or other conditions.

Since March 2000, the Veteran's VA and non-VA treatment records have reflected ongoing treatment and monitoring of his hypertension, including the prescription and use of blood pressure medication.  None of these treatment records contain a discussion of the etiology of the Veteran's hypertension or provide a link between the Veteran's hypertension and his service or other conditions.

In his claim in March 2010, the Veteran stated that his hypertension condition began in 1969 and had been present since that time.  In his January 2011 Notice of Disagreement, the Veteran asserted that his hypertension was related to his exposure to herbicide agents in Vietnam and cited a VA Agent Orange Review from October 2007 that discussed a 2006 study that indicated that veterans exposed on the job to herbicide agents had more risk of hypertension than other veterans.  In his November 2011 substantive appeal to the Board, the Veteran argued that his hypertension was directly related to his service,  related to his exposure to Agent Orange, and also raised the theory that his hypertension was caused or aggravated by his PTSD.

At the December 2016 VA examination, the examiner confirmed the Veteran's diagnosis of hypertension, noted his history of hypertension since 2000, and recorded three blood pressure readings of 149/89, 134/88, and 149/90.  The examiner reviewed the "current body of evidence, including the many submitted internet articles" and opined:

"It is less likely than not that the Veteran's hypertension had its clinical onset in service or is otherwise related to his military service, to include any relationship to Agent Orange.  The Veteran's blood pressure was normal upon entrance to service and was also normal upon discharge from service.  No evidence of onset of hypertension or treatment of hypertension during service.  Current medical literature, including UpToDate literature review through November 2016, does not support a nexus between hypertension and Agent Orange Exposure."

The examiner also opined that it was less likely than not (less than 50 percent probability) that the Veteran's hypertension was proximately due to or the result of his exposure to Agent Orange or his service-connected PTSD stating:

"Current evidence does not show a clear cause-effect relationship between hypertension and PTSD.  There is a questionable link with heart disease, but heart disease is NOT hypertension.  NO evidence suggests causation or permanent aggravation of hypertension by PTSD or exposure to Agent Orange." (Emphases original).

Based on this evidence, the Board finds that the evidence of record weighs against a finding that the Veteran's hypertension was incurred in or caused by his service. As previously discussed, the Veteran's blood pressure was normal at both his entrance examination and his examination in preparation for his separation from service.  The Veteran's service treatment records do not contain any records of complaints, treatment, or diagnosis for hypertension.  The only evidence that the Veteran's hypertension had its onset during the Veteran's period of service is the Veteran's statement that his hypertension began in 1969 made in connection with his initial claim for service connection for hypertension in 2010.  The medical evidence of record appears to contradict this statement, as the earliest recorded instance of high blood pressure in the Veteran's records dates to 1988 (18 years after the Veteran's separation from active service), and the record does not reflect a diagnosis of hypertension until 1999, at the earliest, and the medical evidence seems to indicate that the first diagnosis was actually in March 2000.  Additionally, the VA examiner in December 2016 examined all of this evidence and opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by his service.  Consequently, the Board finds that service connection on a direct basis must be denied because service connection is only available where the preponderance of the evidence establishes that a disability was incurred or caused by the Veteran's service.  Hickson v. West, 12 Vet. App. 247 (1999).

The Board has also considered the Veteran's claim that his hypertension was caused or aggravated by his exposure to herbicide agents.  The Veteran served in the Republic of Vietnam during the period where VA presumes that service-members were exposed to herbicide agents.  Consequently, the Veteran's exposure to herbicide agents is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  VA also presumes a connection between certain conditions and exposure to herbicide agents. 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  However, the Veteran cannot establish service connection using this presumption because hypertension is not one of the conditions VA presumes to be linked to exposure to herbicide agents.  38 C.F.R. § 3.309(e).  The Board has also considered whether there is a direct link between the Veteran's hypertension and his exposure to herbicide agents.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this regard, the Board has considered the evidence provided by the Veteran, including the 2007 VA Agent Orange Review that cites a 2006 study that indicated a link between exposure to herbicide agents and hypertension.  However, the Board finds that the evidence of record weighs against a finding that the Veteran's hypertension was caused or aggravated by the Veteran's exposure to herbicide agents.  This was the conclusion of the December 2016 VA examiner who reviewed not only the Veteran's claims file and the articles cited by the Veteran, but also an additional ten years of medical literature through 2016 and concluded that the current body of evidence did not support a link between herbicide exposure and hypertension.  Consequently, the Board finds that service connection for hypertension as directly caused or aggravated by the Veteran's exposure to herbicide agents must be denied.  38 C.F.R. § 3.303.

The Board has also considered the applicability of the presumption for chronic diseases.  38 C.F.R. §§ 3.307(a)(3).  This presumption is available where hypertension manifests to a compensable degree within one year of separation from service, or where the record demonstrates a continuity of symptoms after discharge.  38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  However, the Board finds that the evidence of record does not establish the onset of hypertension during service, within one year after the Veteran left active service, or a continuity of symptoms between his service or the presumptive period and his eventual diagnosis of hypertension.  Though an August 2002 VA examination indicates a history of a hypertension since 1999, the evidence indicates that the Veteran's non-VA physician in March 2000 did not believe the Veteran was diagnosed with hypertension prior to that time.  The physician described the Veteran's blood pressure readings as "possible early hypertension," and later that same month diagnosed hypertension.  The Board finds that the Veteran's non-VA physician's description of the Veteran's condition as "early hypertension" indicates that this condition was relatively new at that time and had not been a feature of the Veteran's condition until approximately that date.  However, even if the Board were to determine that earlier instances of high blood pressure demonstrated that the Veteran had hypertension prior to 1999-2000, the evidence of record would still not demonstrate the onset of this condition or its symptoms within the required period of time.  The Veteran's blood pressure was still reading normal as recently as August 1983, and the Veteran's first high blood pressure reading does not appear in the record until November of 1988, 18 years after the Veteran's service ended.  This long period between the Veteran's service and the onset of his high blood pressure/hypertension symptoms causes the Board to find that the evidence of record preponderates against finding that the Veteran qualifies for service connection for hypertension under the presumption for chronic diseases.  38 C.F.R. §§ 3.307(a)(3).

Finally, the Board has also considered whether the Veteran's hypertension was caused or aggravated by his service-connected PTSD.  The evidence of record weighs against a finding that the Veteran's hypertension was caused or aggravated by his PTSD.  The December 2016 VA examiner reviewed the evidence and opined that there was less than a 50 percent probability that the Veteran's hypertension was caused or aggravated by his PTSD.  The examiner explained that currently the evidence "does not show a clear cause-effect relationship" between these two conditions and that there was no evidence suggesting causation or permanent aggravation of hypertension by PTSD.  The Veteran has not submitted any competent evidence to the contrary.  Consequently, the Board finds that service connection for hypertension as secondary to PTSD must be denied.  38 C.F.R. § 3.310 (2016).

For the reasons set forth above, the Board finds that the evidence of record is against a finding that the Veteran's hypertension was incurred in or caused by his service, to include his exposure to certain herbicide agents or as secondary to his service-connected PTSD.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, the benefit of the doubt rule is inapplicable when the evidence preponderates against the claim. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hypertension, to include as due to exposure to certain herbicide agents and as secondary to PTSD, is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


